DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendment filed on Nov 12, 2021, and the claims 1-6, 9-16, 19-24 are pending for examination. 
Claims: 7-8, 17-18 (canceled).
Claims: 21-24 (new).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-16, 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-4, 6, 9-14, 16, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2019/0243549A1), in view of Gupta (US 2020/0356278 A1).
Regarding claim 1,
Sullivan teaches, a method of using high speed data transfer protocol to transfer data between a host and a storage system, comprising (see fig. 4(124 & 126), and abstract): 
determining if a portion of data is a candidate for being transferred using the high speed data transfer protocol by determining if the portion of the data has been preloaded into the cache memory of the storage system in anticipation of the portion of the data needing to be accessed by the host or if the portion of the data has been recently accessed by the host (see para [0041] The backup manager/host transfer data (i.e. high speed and low speed) based on the backup policy. And;
para [0042] line 1-4, a respective one of the server computers of the server group will initiate a new backup. Initiating a new backup includes selecting. and para [0044])
Note: since the data is stored in cache, and it is not utilized yet for operation, hence it is called a preloaded candidate data.)
if the portion of the data is not a candidate for high speed data transfer, transferring the portion of the data using a relatively low speed data transfer protocol (see para [0042] line 7-12, the backup manager 400 makes the selection based on the ability of one of the other server computers to store the backup as well as other factors such as the amount of storage available at each server computer and the amount of high speed storage available at each server computer) and see also para [0046] line 1-4 & 8-10,
Note: A high speed storage means a high-speed data transfer rate, and a low- speed storage means a speed data transfer rate (see para [0022])
if the portion of the data is a candidate for high speed data transfer, attempting to transfer the portion of the data using the high speed data transfer protocol (see fig. 7 (730), and para [0046] line 4-7, the storage policy 404 causes recent backups to be stored in the first group of backups 450 on the high speed storage device 124 if space is available on the high speed storage device 124.)
Sullivan doesn’t explicitly teach,
 if transferring the portion of the data using the high-speed data transfer protocol is unsuccessful, transferring the portion of the data using the relatively low speed data transfer protocol.
In analogous art, Gupta teaches,  
if transferring the portion of the data using the high-speed data transfer protocol is unsuccessful, transferring the portion of the data using the relatively low speed data transfer protocol (see para [0045] If a synchronous I/O operation cannot be completed in that amount of time, the synchronous I/O operation may be failed and the host system 106 may need to retry the operation over a non-optimal path 302 such as FICON, and para [0046] A cache miss may cause the synchronous I/O operation to fail and be retried over a slower communication path 302, such as zHPF.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a highspeed data transferring protocol of Sullivan with if transferring the portion of the data using the high-speed data transfer protocol is unsuccessful, transferring the portion of the data using the relatively low speed of Gupta. A person of ordinary skill in the art would have been motivated to do this to transfer a data successfully between two nodes/storages as well as fail over the system (Gupta: [0003]-[0005]).
Regarding claim 2,
Sullivan and Gupta teach claim 1,
Sullivan fails to teach, wherein the high speed data transfer protocol is zHyperlink.
In analogous art, Gupta teaches, 
wherein the high speed data transfer protocol is zHyperlink (see para [0042] transferring at high speed using zHyperlink protocol).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a highspeed data transferring protocol of Sullivan with high speed data transfer protocol is zHyperlink of Gupta. A person of ordinary skill in the art would have been motivated to do this to transfer a data successfully between two nodes/storages as well as fail over the system (Gupta: [0003]-[0005]).
Regarding claim 3,
Sullivan and Gupta teach claim 1,
Sullivan fails to teach, wherein the relatively low speed data transfer protocol is zHPF.
Gupta further teaches, 
wherein the relatively low speed data transfer protocol is zHPF (see [0043 and [0046] The datatransfer at a slower path i.e. called FICON/zHPF)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a highspeed data transferring protocol of Sullivan with Gupta further with data transfer protocol is zHPF of Yudenfriend. A person of ordinary skill in the art would have been motivated to do this to transfer a data successfully between two nodes/storages as well as fail over the system (Gupta: [0003]-[0005]).
Regarding claim 4,
Sullivan and Gupta teach claim 1,
Gupta further further teaches,  
wherein the high speed data transfer protocol uses a first connection between the host and the storage system and the relatively low speed data transfer protocol uses a second connection between the host and the storage system (see para [0046] low speed protocol FICON/zHPF is a second connection.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a highspeed data transferring protocol of Sullivan with Gupta further with the high speed data transfer protocol of Yudenfriend. A person of ordinary skill in the art would have been motivated to do this to transfer a data successfully between two nodes/storages as well as fail over the system (Gupta: [0003]-[0005]).
Regarding claim 6,
Sullivan and Gupta teach claim 4,
Gupta further wherein the second connection is a FICON connection.
Yudenfriend further teaches, wherein the second connection is a FICON connection (see para [0046] low speed protocol FICON/zHPF is a second connection.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a highspeed data transferring protocol of Sullivan with Gupta further with second connection is a FICON connection of Yudenfriend. A person of ordinary skill in the art would have been motivated to do this to transfer a data successfully between two nodes/storages as well as fail over the system (Gupta: [0003]-[0005]).
Regarding claim 9,
Sullivan and Gupta teach claim 1,
Sullivan teaches, 
wherein relatively large portions of data are split up into smaller portions that are examined for possible transfer using the high speed data transfer protocol (see para [0064] Data is split into two or more separate components.)
Regarding claim 10,
Sullivan and Gupta teach claim 1,
Sullivan further teaches, wherein a drivers layer on the host determines if a portion of the data is a candidate for being transferred using the high speed data transfer protocol (see para [0058] The server computer with the largest amount of available backup storage on its respective high speed storage device 124 can be selected.)
Regarding claim 21,
Sullivan and Gupta teach claim 1,
Sullivan further teaches, wherein determining if the portion of the data has been preloaded into the cache memory of the storage system includes determining if related blocks of data have already been accessed by the host (see para [0041] Backup manager can select transfer rule based on the policy (i.e. called access).)
Claim 11 recites all the same elements of claim 1, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11.
Claim 12 recites all the same elements of claim 2, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 12.
Claim 13 recites all the same elements of claim 3, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 13.
Claim 14 recites all the same elements of claim 4, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 14
Claim 16 recites all the same elements of claim 6, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 16.
Claim 19 recites all the same elements of claim 9, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 18.
Claim 20 recites all the same elements of claim 10, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 20.
Claim 22 recites all the same elements of claim 21, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 21 applies equally as well to claim 22.
Claim 23 recites all the same elements of claim 1, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 23.
Claim 24 recites all the same elements of claim 21, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 21 applies equally as well to claim 24.
Claims 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2019/0243549A1), in view of Gupta (US 2020/0356278 A1), and further in view of Yamagishi (US 2005/0013322A1)
Regarding claim 5,
Sullivan and Gupta teach claim 4,
Sullivan fails to teach, a PCIe connection or InfiniBand.
Yamagishi teaches, 
wherein the first connection is one of: a PCIe connection or InfiniBand (see para [0060] the high-speed bus 206 uses a PCI bus.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a highspeed data transferring protocol of Sullivan with Gupta further with a PCIe connection or InfiniBand of Yamagishi. A person of ordinary skill in the art would have been motivated to do this to reduce a high latency for transferring a data over the network (Yamagishi: [0001]).
Claim 15 recites all the same elements of claim 5, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sm Islam/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443